Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 21-27 & 29 are rejected under 35 USC 102 as being clearly anticipated by Rauscher (Pub No. US 2015/0097962).
Regarding claim 1, Rauscher discloses an improvised security system, comprising: one or more communications networks including at least one wireless network (Para 26 & Fig. 2: Vehicular wireless network for wireless communication); a network storage device operatively connected to the one or more communications networks for storing feeds (Abstract & Para. 22: Mobile vehicle data store in the store device); a plurality of fixed security devices at a location (Para. 55: Motionless camera at a fixed location); and a plurality of mobile devices communicating with the network storage device through the one or more communications networks (Fig. 2 & Para. 26: Mobile cars communicating with the network storage device through network), wherein the plurality of mobile devices capture security content that are sent to the network storage device as the feeds (Abstract & Para. 47: Security content captured and send), and wherein the plurality of mobile devices receive prompts sent by the network storage device regarding activities at the location (Para. 47 & 59: The computer system (network storage device) can enable an ability to turn on a set of vehicles with cameras for recording video in a certain region, if a bank robbery activities recorded by vehicle cameras on various vehicles, and upon receipt (prompt) of a request from the computer system, a camera may be turned on to enable images to be accessed) & (Para. 67-68).
Regarding claim 21, Claim 21 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Rauscher discloses the plurality of fixed security devices include one or more of fixed video cameras, microphones, and sensors communicating with the network storage device through the one or more communications networks (Para. 55-56: Motionless camera at a fixed location. Image archives).
Regarding claim 3, Rauscher discloses a session is created for the security content such that the security content is accessible to authorized users accessing the session (Para. 33 & 47 & 53-54: Security content-robbery/ car chase is accessible to authorized users). 
Regarding claim 4, Rauscher discloses the network storage device is a cloud storage device (Para. 9 & 22: IP based network camera store video data).
Regarding claim 5, Rauscher discloses the security content include one or more audio feeds, video feeds, and sensor feeds (Para. 47 & 53-54: Security content video).
Regarding claim 9, Rauscher discloses the security content includes a location associated with each of the plurality of mobile devices that captures the security content (Abstract & Para. 9 & 22: Security content include locations).
Regarding claim 10, Rauscher discloses a selection of the wireless devices are authorized to access the security content in response to providing one or more identifiers (Para. 33: Authorized person can access the security video data).  
Regarding claim 22, Rauscher discloses the prompts are automatically sent in response to one or more thresholds or criteria being met (Para. 47-48: Signal send to all the vehicles automatically once criteria met-robbery area criteria).
Regarding claim 23, Rauscher discloses the network storage device, the plurality of fixed security devices, and the plurality of mobile devices communicate through an application (Para. 55-56: Video image sharing by using an application).  
Regarding claim 24, Rauscher discloses the plurality of mobile devices are from participants of an event at the location, and wherein the fixed 4devices include one or more of fixed video cameras, microphones, and sensors (Fig. 2: Vehicle camera participants of an event at the location & Para. 55: Fixed video cameras on fixed location).  
Regarding claim 25, Rauscher discloses the plurality of mobile devices grant permission to capture and send the security content through a mobile application (Para. 33-34: Camera devices grant permission to capture and send the security content to the authorized person).  
Regarding claim 26, Rauscher discloses the permission is granted utilizing an identifier (Para. 33: Password access).
Regarding claim 27, Rauscher discloses the security content is accessible to authorized users accessing the session (Para. 33: Authorized person can access the security video data by using a password).  
Regarding claim 29, Rauscher discloses the prompts specify the security status of an event (Para. 47-48: security event recorded based on a recording signals).  





Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 7, 8 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rauscher (Pub No. US 2015/0097962) and further in view of Eigenberg (Pub No. 2016/0360160). 
 Regarding claim 6, Rauscher is silent regarding the plurality of mobile devices include wearable devices.
Eigenberg discloses the plurality of mobile devices include wearable devices (Abstract & Para. 44: Wearable photo capturing devices).
	At the time of filling, it would have been obvious to use Wearable photo capturing devices to capture necessary image data for security monitoring system. 
Regarding claim 7 & 28, Rauscher discloses users of the plurality of mobile devices represent participants of an event at the location (Para. 47 & 53-54: Security content video sending).
Eigenberg discloses the participants are compensated for sharing the security content with the network storage device (Para. 51 & 77: Media data share for compensation). 
At the time of filling, it would have been obvious to share recorded video data with third party for compensation. 
Regarding claim 8, Rauscher is silent regarding the compensation includes payments of money or discounts for services or products.
Eigenberg discloses the compensation includes payments of money or discounts for services or products (Para. 51 & 77: Media data for cash payment). 
At the time of filling, it would have been obvious to share recorded video data with third party for cash payment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD K TALUKDER/            Primary Examiner, Art Unit 2648